Citation Nr: 0306863	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The appellant's DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge), reflects that he was 
a member of the Army National Guard (ARNG) of West Virginia.  
He was activated under the authority of the Army National 
Guard of the United States (ARNGUS) and ordered to a period 
of active duty for training (ACDUTRA), with an obligation of 
22 weeks, effective on September 23, 1971.  He was 
subsequently discharged from the ARNGUS, released from 
ACDUTRA, and returned to ARNG control.  The stated reason for 
his reverting to the ARNG of West Virginia was, "Discharged 
because of not meeting medical fitness standards at time of 
entry."  The effective date of his release from ACDUTRA was 
November 2, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder.  
He subsequently perfected a timely appeal regarding that 
decision.  During that stage of the appeal, the RO issue a 
Statement of the Case (SOC) in July 1997 and a Supplemental 
Statement of the Case (SSOC) in August 1997.  

In June 1998, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in November 
1998 and February 1999, the RO issued additional SSOCs in 
which it continued to deny the appellant's claim.  The case 
was subsequently returned to the Board.

In an April 1999 decision, the Board denied the appellant's 
claim of entitlement to service connection for PTSD.  He 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the VA Office of General Counsel 
and the appellant's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's April 1999 
decision and remand the case for further development and 
readjudication.  In June 2000, the Court granted the joint 
motion, vacated the Board's April 1999 decision, and remanded 
the case to the Board for compliance with directives that 
were specified by the Court.

In February 2001, the Board remanded the appellant's claim to 
the RO for further evidentiary development and for 
readjudication in light of the Court's directives.  The RO 
subsequently issued an SSOC in January 2003 in which it 
continued to deny the appellant's claim.  The claims folder 
was then returned to the Board.


REMAND

In a signed statement submitted to the Board in February 
2003, the appellant indicated that he wishes to appear before 
a Veterans Law Judge at a videoconference hearing, to 
originate at the RO in Huntington, West Virginia.  See 38 
C.F.R. § 20.700(e) (2002).

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).  Because the 
Board may not proceed with an adjudication of the appellant's 
claim without affording him an opportunity for the hearing he 
requested, a remand is required.

Accordingly, this case is remanded for the following action:

The RO should take steps to schedule the 
appellant for a hearing at the RO, by 
means of video teleconferencing, before a 
Veterans Law Judge sitting at the Board 
in Washington, DC.  Appropriate 
notification should be given to the 
appellant and his representative, and 
such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).




